Citation Nr: 1449459	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  05-29 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a neurological disability of the bilateral hands, to include neuropathy, to include as secondary to herbicide exposure, or as secondary to service-connected type II diabetes mellitus (DM).  
 
2. Entitlement to service connection for a neurological disability of the face, to include neuropathy, to include as secondary to herbicide exposure, or as secondary to service-connected DM.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran had active service from April 1953 to March 1957, and from August 1957 to August 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the VA Special Processing Unit (Tiger Team) at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In a February 2009 decision, the Board denied all issues on appeal, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 Court order, the Joint Motion for Remand (JMR) filed by the Veteran's attorney and VA's Office of General Counsel (parties) was implemented, vacating the February 2009 decision and remanding the case back to the Board.  

In compliance with the terms of the JMR, in November 2010 the Board remanded this case for specified evidentiary development including obtaining treatment records and scheduling a VA examination and medical opinion.  In March 2012, the Board remanded this case again.  

In a February 2013 decision, the Board granted the claim of service connection for neuropathy of the bilateral legs, which was effectuated in a February 2013 rating decision.  In June 2013 and November 2013, the Board remanded the remaining issues on appeal for additional development, to include schedule the Veteran for VA examination and clarifying medical opinion.  Most recently, in April 2014, the Board again remanded the claim for additional development to include scheduling the Veteran for VA examination and medical opinion.  

As mentioned by the Board repeatedly in the past, several issues have been raised by the Veteran's accredited representative, but have not been addressed by the Agency of Original Jurisdiction (AOJ).  The issues are service connection for hypertension as secondary to service-connected posttraumatic stress disorder (PTSD); and service connection for gastroesophageal reflux disorder (GERD), secondary to medications taken for service-connected ankle/knee problems.  The Board does not have jurisdiction over these issues, and they are again referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

In evaluating this case, the Board reviewed the virtual VA claims file to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1. The Veteran does not have a current neurological disability of the bilateral hands, to include neuropathy that is attributable to active service, including exposure to herbicides in service, or was caused or made worse by service-connected DM.  

2. The Veteran does not have a current neurological disability of the face, to include neuropathy.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a neurological disability of the bilateral hands are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2. The criteria for service connection for a neurological disability of the face are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in August 2003, December 2003, and March 2006, prior to and after the initial rating decision, but prior to the most recent readjudication of the claim in a September 2014 Supplemental Statement of the Case (SSOC).  These letters included notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  They also contained information regarding claims for secondary service connection.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and VA and private treatment records.  The Veteran has also been afforded VA examinations and etiological opinions have been solicited.  See VA examination reports dated in December 2010, June 2011, June 2012, March and December 2013, and August 2014.  Thus, VA's duty to assist with respect to obtaining relevant records and VA examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2014).  



Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e) (2013). This list includes early-onset peripheral neuropathy, but as specified in 38 C.F.R. § 3.307(a)(6)(ii) (2013), the presumption is limited to early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the last herbicide exposure in-service. Id. 

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents to include clarifying and expanding the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs.

In the National Academy of Sciences ' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition. NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note (2) to 38 C.F.R. § 3.309(e), which had required, in order for the presumption to apply, that the peripheral neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, early-onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  

This amendment applies to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.  As the Veteran's current claim was pending before VA on September 6, 2013, the amendment applies in this case.  

Even if the statutory presumptions regarding herbicide exposure are inapplicable, that does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

If a chronic disease, including "other organic diseases of the nervous system", becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112, 1137 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for neurological disability of the bilateral hands or to service connection for neurological disability of the face.  

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). The Board finds that the preponderance of the evidence is against a finding that diagnosis of neurological disability of the bilateral hands and face is warranted.  

The Veteran served in Vietnam; therefore, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  In this regard, the Board notes that the herbicide regulations provide for presumptive service connection of early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the date of last exposure to herbicides.  38 C.F.R. § 3.309(e).  

A review of the service treatment records reveals that in July 1961 it was noted that the Veteran was involved in a motor vehicle accident, but his neurological examination was normal.  In May 1964 the Veteran was treated for atypical facial pain almost daily for three weeks, but his neurological examination was negative.  In September 1965 the Veteran was treated after slamming his right hand thumb in a car door.  In February 1966 the Veteran was treated for his involvement in a motor vehicle accident in which he sustained a contusion in the left hand with paresthesias in the left hand and index finger, without motor deficit.  Specifically, he complained of a left wrist injury when the police put handcuffs on him after the accident took place.  He reported numbness from the wrist to the forefinger.  

There is no diagnosis of early onset peripheral neuropathy within one year of the date of last herbicide exposure.   

VA treatment notes show that the Veteran was seen in the Neurology Clinic in February 2001.  On neurological examination, no abnormality was observed in the upper extremities.  Sensory examination revealed intact appreciation to touch and pin prick of the upper extremities. 

In November 2003, the Veteran was referred for a VA occupational therapy consultation for right hand pain at the first metacarpal joint.  The Veteran reported noticing an increased propensity for dropping items lately.  He related no numbness or tingling, but rather a sharp pain along the radial border of the third digit.  On examination of the upper extremities, sensation was found to be intact for all areas.  The Veteran demonstrated full grasp/release and opposition to digits 2-5, and grip strength of 92 percent on the left and 100 percent on the right.  Based on the evaluation, the occupational therapist was not able to fully determine the cause of the indicated pain and sensory disturbance, although osteoarthritis or possible bone spur was suspected.  

In April 2007, the Veteran was diagnosed with unspecified idiopathic neuropathy.  

A December 2010 VA examination report reveals the Veteran reported that he started having numbness in his face and hands upon leaving Vietnam in the 1960's and 1970's.  He indicated that he was stationed on the base where Agent Orange was loaded on to airplanes.  He noted that he was diagnosed with neuropathy at Hines Hospital in 1973 when he underwent a discharge physical.  At the time, he indicated that he had symptoms in his face and hands.  He reported that he was being treated with Gabapentin, which helped, but that he experienced flare-ups every 3 months.  He described a number of foot and leg symptoms, but did not complain about his hands and face, despite claiming he had paresthesias and dysthesias in his bilateral upper extremities and face.  He reported that he could not work on cars because of decreased sensation in his hands.  All physical testing was deemed normal, and the Veteran was diagnosed with peripheral sensory nerve disease which was as likely as not related to the paresthesias he was treated for during his active military service.  The examiner noted that the evidence in his service treatment records shows that he had symptoms of paresthesias since the 1960's.  The examiner further noted that in 1966 the Veteran was treated for complaint of paresthesias in his hands.  

In a June 2011 VA addendum report, the examiner rescinded the December 2010 medical opinion, and noted that based on the discrepancy of information between what the Veteran reported to the examiner and the information stated in his service medical records, the examiner concluded that an opinion could not be formulated without resorting to mere speculation.  

A June 2012 VA examination report indicated that a nerve conduction study identified polyneuropathy affecting the lower extremities, and that there was an impression of facial numbness.  However, the examiner opined that it was unlikely that the Veteran's symptoms of facial numbness as well as upper extremity numbness was caused by peripheral neuropathy.  The examiner explained that given the Veteran's previous records and atypical facial pain, it was possible that he may have had trigeminal neuralgia although his symptoms were somewhat atypical for that.  It was noted that the Veteran had carpal tunnel syndrome on the right which could have been a contributing factor.  

A March 2013 VA examination for peripheral neuropathy did not identify any findings or pathology for neuropathy of the face or upper extremities, although the Veteran was noted to have right carpal tunnel syndrome.  The examiner noted that the Veteran had been having numbness of his face as well as both arms and legs, and that he had a workup that included EMG nerve conduction studies, and was noted to have neuropathy of the lower extremities.  However, nerve conduction studies of the upper extremities performed in March 2013 showed mild carpal tunnel syndrome on the right, but there was no evidence of upper extremity neuropathy.  The examiner observed that trigeminal neuralgia was not likely to cause bilateral facial numbness and tingling.  The examiner noted that the Veteran's symptoms came and went, and that the Veteran reported that he would have numbness of his face and hands for a few months and then it would gradually go away.  He had been having these symptoms since 1979.  After reviewing the Veteran's records the examiner opined that it was less likely than not that the Veteran's symptoms of the face and hands were caused by herbicide exposure when he was in the service.  The examiner explained that the Veteran was noted to have carpal tunnel syndrome on the right on nerve conduction studies; however, it was not likely to be caused by herbicide exposure.  Also, there was no evidence of neuropathy of the upper extremities, and his symptoms of the face and hands were less likely than not caused by or permanently aggravated by service-connected DM.  The examiner explained that carpal tunnel most likely was contributing to the Veteran's symptoms of the hands, which was usually caused by a compression lesion.  The examiner noted that the etiology of intermittent numbness of the face could not be determined without pure speculation.  The examiner also opined that the Veteran's carpal tunnel syndrome was not a contributing factor.  The examiner concluded that a determination of the claimed neurological symptoms of both hands and the face could not be made without resorting to speculation, but that the etiology was not related to DM.  

A March 2013 private neurology center note from "Poplar Bluff Neurology Center" reflected a several month history of numb/tingling and pain to the bilateral arms/hands for which nerve conduction study showed mild carpal tunnel syndrome to the right wrist with no evidence of other upper extremity polyneuropathy.  

A December 2013 VA examination report shows the opinion that the Veteran's claimed neurological disability of the bilateral hands and face was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner conducted a physical examination of the Veteran and reviewed the claims file.  The examiner noted that the Veteran began to experience numbness in the face in 1979, 6 years after his discharge from the service.  The examiner relied heavily upon the findings of the March 2013 VA medical opinion provided when rendering his own opinion.  The December 2013 examiner concluded that the Veteran's neurologic condition of the hands and face did not begin within one year of his discharge from service, but in fact began 6 years after service, and that this condition was not caused by or in any way an in-service disease, event, or injury.  

An August 2014 VA examination report shows that the Veteran underwent an in-person examination and his VA claims file was reviewed.  The examiner opined that there was no medical evidence or clinical examination findings consistent with any pathologic nerve condition of the face or the upper extremities that would relate to or be the result of any events or conditions of military service.  Also there was no medical evidence of any face or upper extremity nerve condition secondary to DM or that had been aggravated by the DM.  The Veteran was diagnosed with a normal nerve examination of the face and upper extremities, with a history of unspecified idiopathic neuropathy since August 2014.  The examiner noted that the Veteran provided a very confusing and vague history.  The Veteran reported a 1971 onset of incidences of transient facial and bilateral hand numbness which would persist for a few weeks then subside for a couple months.  He indicated that the symptoms had persisted in the same fashion to the present] although it had worsened.  He reported a medical examination and work-up while stationed in China revealed no pathologic findings and no treatment.  He noted that he was examined by private physician, "Dr. Wong" in Cairo, Illinois in 1976 with oral medication prescribed that was not helpful so he stopped taking it.  He reported that Dr. Wong then referred him to a private neurologist in Cape Giradeau, Montana who discussed the possible etiologies of nerve conditions with no treatment indicated.  He reported worsening symptoms in 1979 during a VA examination, during which he was prescribed oral Gabapentin which he continued to take with good results.  

The Veteran reported symptoms of peripheral neuropathy in the form of moderate numbness in the right and left upper extremities.  The Veteran did not have muscle atrophy, and deep tendon reflexes were normal.  Sensation testing for light touch was normal in the left and right shoulders, inner and outer forearms, and hands and fingers.  Light touch testing per monofilament also revealed fully intact sensation to the face, neck, torso, shoulders, arms and hands, although the Veteran complained of current mild numbness.  Cranial Nerve testing was also deemed normal during the examination.  Special tests were performed for median nerve evaluation, including phalen's sign and tinel's sign, both of which were negative.  The radial nerves, median nerves, ulnar nerves, musculocutaneous nerves, circumflex nerves, long thoracic nerves, upper radicular group, middle radicular group, and lower radicular group were all found to be normal on testing.  The only positive test result came in the form of an electromyography study (EMG) study in March 2013, which showed an abnormal right upper extremity result in the form of mild carpal tunnel of the right upper extremity.  The examiner observed that although the Veteran provided a history of chronic intermittent face and upper extremity numbness since military service that has gradually worsened, the review of the medical evidence shows no reported peripheral or facial nerve symptoms as of January 1999.  A December 2000 neurology consult for back pain and leg symptoms specifically documented "no upper extremity symptoms or other focal nerve problems."  A  February 2001 neurology consult for back pain documented back pain due to a back condition but no chronic nerve symptoms.  There was documented evidence of a motor vehicle accident with laceration injuries in the 1960's, with reported paresthesias of the left wrist, thumb and index finger, but no pathology.  The Veteran was evaluated in 1964 for atypical facial pain without any identified pathology.  He also reported to have suffered a stroke in the 1990's with some right hemi-paresis.  The examiner noted that the Veteran provided a long, complicated and confusing history of symptoms/conditions that had actually and possibly involved nerve symptoms/abnormalities of the face and upper extremities such as degenerative cervical spine arthritis/disc disease, stroke and motor vehicle accident trauma which could explain nerve symptoms but such findings were negative on the clinical exam.  The examiner concluded that in view of the normal neurologic exam of the face, cranial nerves and upper extremities, she could not state that the Veteran had any medical evidence of upper extremity or facial neuropathy, and so, could not comment on the etiology of any such claimed facial or upper extremity neuropathy other than the mild right carpal tunnel findings in the past, which were not present on clinical exam, without resorting to speculation.  

In the absence of a diagnosis of neurological disability of the bilateral hands and face related to the Veteran's active duty or to service-connected DM, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In reaching this decision, the Board has relied on the objective medical evidence of record, including the post-service private and VA treatment records that fail to reflect a current neurological disability of the bilateral hands or face, as well as the August 2014 VA examiner's opinion that indicates the Veteran does not have signs or symptoms that warrant a diagnosis of neurological disability of the bilateral hands or face.  The VA opinion is considered to probative and persuasive as the physician reviewed the claims file, provided a fully articulated opinion that included a synopsis of the pertinent medical findings, and supported his conclusions with reasoned analysis.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the opinion is supported by the other objective medical evidence of record, referenced in the August 2014 examination report, that do not include any findings of current neurological disability of the bilateral hands or face.  

Moreover, even if the Board accepted the diagnosis of carpal tunnel syndrome of the right hand in 2013 as evidence of a current right hand disability, as noted in the March 2013 and December 2013 VA examination reports, this is more likely due to a compression lesion and is unlikely to be related to military service.  Also, as noted by the August 2014 examiner, there is no evidence of record linking any such disability to the Veteran's military service, to include exposure to Agent Orange, and there is no evidence showing that the carpal tunnel syndrome of the right hand was caused or aggravated by DM.  

Although the Veteran generally avers that he currently has neurological disability of the bilateral hands and face, including neuropathy, this has not been substantiated on medical examination or review of the medical evidence submitted on his behalf.  The only evidence of current neurological disability of the bilateral hands and face, apart from the right hand carpal tunnel syndrome, is his report of experiencing numbness in his bilateral hands and face.  The Board notes that although he is competent to report that he currently experiences numbness in his bilateral hands and face, he is not competent to diagnose a current neurological disability or to relate that disability to his military service or to a service-connected disability, as this is a complex medical question, and thus it is not capable of direct lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (existence of a chronic disease may be established by competent lay evidence).  

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claims and the claims for neurological disability of the bilateral hands and face must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).  



ORDER

Service connection for a neurological disability of the bilateral hands, to include neuropathy is denied.  
 
Service connection for a neurological disability of the face, to include neuropathy is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


